Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made and entered into by and
between Richard Keister (the “Executive”) and Keystone Automotive Industries,
Inc., a California Corporation (the “Company”). As used herein, “the parties to
this Agreement” or “the parties” shall refer collectively to Executive and the
Company.

WHEREAS, the Executive is currently employed by the Company and was elected as
its President and Chief Executive Officer at the Annual Meeting of the Board of
Directors held on August 18, 2004; and

WHEREAS, the Executive is a key employee of the Company and the Company believes
the Executive has and will continue to make valuable contributions to the
productivity and profitability of the Company; and

WHEREAS, the Company desires to provide severance payments to the Executive
under certain circumstances if the Executive’s employment with the Company is
terminated prior to March 31, 2011.

NOW THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement, and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Definitions.

a. “Cause” shall mean a determination, by at least a majority of the members of
the Board of Directors of the Company (the “Board”) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive of such meeting, the purpose thereof and the Executive is given an
opportunity to be heard before the Board), that Executive (i) has committed
fraud, gross negligence or gross misconduct that results in material harm to the
Company or (ii) has been convicted of, or entered a plea of guilty or “nolo
contendre” to, a felony or (iii) is in material breach of paragraph one of the
Employment Memorandum of Understanding, dated February 26, 2007 (the
“Understanding”) between Executive and the Company, after receiving written
notice specifying the breach and failing to cure the breach within thirty days
of the date notice is given. However, if the Company does not give a Notice of
Termination (as defined below) for Cause within 60 days after a majority of the
members of the Board (other than the Executive) has actual knowledge that an
event constituting Cause has occurred, the event will no longer constitute
Cause.

b. “Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent with the Executive’s position as President and Chief Executive
Officer of the Company, (ii) a diminishment in the Executive’s title or a
material change in the nature or status of the Executive’s responsibilities
without the prior written consent of the Executive, (iii) without the prior
written consent of the Executive, relocation of the Company’s principal place of
business outside a twenty five (25) mile radius of its current headquarters in
Nashville, Tennessee, or (iv) a material breach by the Company of any of the
terms of Executive’s employment as set



--------------------------------------------------------------------------------

forth in the Understanding, whether compensation or benefits related or
otherwise, other than an act that is cured promptly after the Company is given
written notice by the Executive specifying the breach. However, if the Executive
does not give a Notice of Termination for Good Reason within 60 days after the
Executive has actual knowledge that an event constituting Good Reason has
occurred, the event will no longer constitute Good Reason.

c. “Notice of Termination” shall mean a notice of termination sent by the
Company or the Executive notifying the other of the termination of the
employment relationship, which Notice of Termination must be delivered to the
other party for such termination to be effective. The final date of employment
as set forth in the Notice of Termination is referred to herein as the “Date of
Termination.”

2. Compensation Upon Termination.

a. Termination by the Company for Cause or Termination by the Executive without
Good Reason. If the Executive’s employment shall be terminated by the Company
for Cause or the Executive shall terminate his employment without Good Reason
(other than a result of death or a disability event), the Company shall, on the
Date of Termination (i) pay the Executive his full base salary through the end
of the month in which the Date of Termination occurs and reimburse the Executive
for all reasonable and customary expenses incurred by the Executive in
performing services hereunder prior to the Date of Termination; (ii) pay the
Executive in full for any bonus earned during the prior year which has not yet
been paid to Executive; (iii) continue any and all benefits owed to Executive
under Federal Law for a period of six months after the Date of Termination (or
such longer period as required by Federal Law); and (iv) pay Executive in full
for any unused vacation accrued through the Date of Termination.

b. Death or Disability. If the Executive’s employment shall be terminated by the
Company for the death of the Executive or as a result of a disability event as
defined in Section 3 below, then the Company shall: (i) continue to pay the
Executive his full base salary for twelve (12) months following the Date of
Termination and reimburse the Executive for all reasonable and customary
expenses incurred by the Executive in performing services hereunder up to the
Date of Termination; (ii) on the Date of Termination, pay the Executive in full
for any bonus earned during the prior year which has not yet been paid to
Executive; (iii) on the Date of Termination, but only if the termination is a
result of a disability event, pay the Executive a pro-rata bonus for the year in
which the Executive’s last day of employment prior to the Disability Period (as
defined in Section 3) occurs in a lump sum cash amount equal to the product of
(x) the dollar target of the Executive’s annual short term bonus for such year
and (y) a fraction, the numerator of which is the number of days elapsed in such
year through the date immediately preceding the Disability Period and the
denominator of which is 365; (iv) continue any and all benefits owed to
Executive under Federal Law for a period of twelve months after the Date of
Termination (or such longer period as required by Federal Law); (v) provide for
the continuation, at the Company’s sole expense, of any and all company and
executive benefits, including but not limited to any health, disability or life
insurance benefits, pension, or other employee benefit policies, programs or
plans, then in effect for the Executive for a period of twelve (12)

 

2



--------------------------------------------------------------------------------

months after the Date of Termination; and (vi) on the Date of Termination, pay
Executive for any vacation that would have been accrued at the end of such
twelve (12) month period.

c. Termination by the Company without Cause or Termination by the Executive for
Good Reason. If the Company shall terminate the Executive’s employment other
than for Cause, or the Executive shall terminate his employment for Good Reason,
the Company shall: (i) pay the Executive his base salary through the Date of
Termination and for a period of twenty four (24) months thereafter at the rate
in effect at the time Notice of Termination is given (provided that if Executive
resigns for Good Reason due to a reduction in his base salary, the base salary
in effect immediately prior to such reduction shall apply); provided, however,
that if the Executive resigns for Good Reason the first such payment shall be
made as soon as administratively possible on a date not sooner than six
(6) months following the Executive’s Separation from Service (as defined under
Section 409A of the Internal Revenue Code), with the first such payment being a
balloon payment in an amount equal to seven (7) months of continued salary and
thereafter the Executive shall receive salary payments in accordance with the
Company’s standard payroll practices; (ii) on the Date of Termination, pay the
Executive in full for any bonus earned during the prior year which has not yet
been paid to Executive; (iii) provide for annual payments for the two
(2) consecutive years following the Date of Termination in the amount of the
average annual short term bonus earned by Executive during the two years prior
to the Date of Termination; provided, however, that if the Executive resigns for
Good Reason such first such payment shall be made as soon as administratively
possible on a date not sooner than six (6) months following the Executive’s
Separation from Service (as defined under Section 409A of the Internal Revenue
Code) and the second such annual payment shall be made on the date one (1) year
following the Executive’s Date of Termination; (iv) provide for the
continuation, at the Company’s sole expense, of any and all company and
executive benefits, including but not limited to any health, disability or life
insurance benefits, pension, or other employee benefit policies, programs or
plans, then in effect for the Executive for a period of twenty four (24) months
after the Date of Termination; (v) continue any and all benefits owed to
Executive under Federal Law for a period of twenty four (24) months after the
Date of Termination (or such longer period as required by Federal Law); and
(vi) on the Date of Termination, pay Executive in full for any vacation that
would have been accrued at the end of such twenty four (24) month period.

3. Effective Date of Death or Disability Event. The date of death of the
Executive shall be deemed to be the Date of Termination for purposes of
Section 2.b. above. The Date of Termination for a disability event for purposes
of Section 2.b above shall be that date when the Company has given the Executive
Notice of Termination that it is terminating the Executive’s employment due to
the Executive’s inability to perform the services required under the
Understanding as a result of his physical or mental disability for any
consecutive 180 day period (the “Disability Period”).

4. Retirement or Resignation. The Executive’s voluntary termination of
employment other than under the terms of Section 2.c. or prior to reaching age
65, shall be deemed a termination without Good Reason under Section 2.a. above,
unless the Board of Directors in its sole discretion shall have agreed to other
arrangements.

 

3



--------------------------------------------------------------------------------

5. Amendments. This Agreement shall not be altered, modified, amended or
terminated except by written instrument signed by each of the parties hereto.

6. Successors. The Company will require any successor controlled by the
Company’s Board of Directors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to the benefits provided by Section 2(c) from the Company in the same amount and
on the same terms as the Executive would be entitled hereunder upon a
termination by the Company without Cause or by the Executive for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in the Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 6 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

7. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. In the event that any portion or provision of
this Agreement (including, without limitation, any portion or provision of the
covenants set forth in Sections 16 and/or 17) is determined by a court of
competent jurisdiction to be unenforceable or unreasonable by reason of
excessive or unreasonable scope as to geographic temporal scope or functional
scope of the activities precluded, such provision will be deemed to extend only
over the maximum geographic, temporal and functional scope as to which it may be
reasonable and enforceable and shall be so enforced.

8. Binding Agreement. All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and assigns.

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.

10. Notices. For purposes of this Agreement, notices and all other
communications provided herein shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

4



--------------------------------------------------------------------------------

If to the Executive:

Richard Keister

101 Bancroft Ct.

Nashville, TN 37215

If to the Company:

Keystone Automotive Industries, Inc.

655 Grassmere Park Drive

Nashville, TN 37211

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, or Executive’s then current home address on the
books and records of the Company, except that notices of change of address shall
be effective only upon receipt.

11. Delayed Payments. To the extent necessary to satisfy the requirements of
Section 409A of the Internal Revenue Code with respect to all separation
payments, upon termination of Executive’s employment, all payments pursuant to
Section 2 and Section 13 shall be delayed until six months after the Date of
Termination at which time payments shall be made. In the event that the payments
are to be made over a period of time exceeding six months, the Company shall pay
Executive the aggregate of seven monthly payments on the six-month anniversary
of the Date of Termination and thereafter monthly payments shall resume in the
normal course.

12. Disputes. To the extent permitted by law, the Company will pay or reimburse
any reasonable expenses, including reasonable attorney’s fees, the Executive
incurs as a result of any controversy or dispute between the Executive and the
Company relating to or concerning this Agreement or any aspect of the
Executive’s employment with the Company or the termination of that employment.
However, the Executive agrees to promptly repay any expenses paid or reimbursed
by the Company if the Company is the prevailing party. The Executive’s and the
Company’s respective obligations under this Agreement will not be affected by
any set-off, counterclaim, recoupment or other right they may have against each
other or anyone else. The Executive does do not need to seek other employment or
take any other action to mitigate any amounts owed to him under this Agreement,
and those amounts will not be reduced if the Executive does obtain other
employment.

13. Additional Payments. If any payment or benefit provided to the Executive or
for his benefit by the Company (or any other entity in connection with a change
in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company), including
without limitation any acceleration of vesting of any prior awards or any
termination of the restrictions thereon, would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (including any similar
state or local tax and any related interest or penalties, “Excise Tax”), the
Executive will be paid an additional payment in an amount such that, after the
Executive’s payment of all taxes on or otherwise as a result of the additional
payment (including any Excise Tax, income tax, related interest or penalties and
effect of any disallowed deductions), the Executive retains an amount of the
additional payment equal to the Excise Tax. All determinations required to be
made under this Section 13, including as

 

5



--------------------------------------------------------------------------------

to any underlying assumptions, will be made by an accounting firm selected by
the Company and reasonably acceptable to the Executive. The accounting firm will
provide the Executive and the Company with its determination of the additional
payment, if any, that is due with respect to any payment or benefit (together
with reasonably detailed supporting schedules) within 15 business days after
they receive notice from the Executive that the payment has been made or benefit
provided, or at such earlier time as the Company may request. Any additional
payment determined due under this Section 13 will be paid within five days of
the later of (a) the due date of the Excise Tax and (b) the accounting firm’s
determination. If the Executive reasonably requests and the accounting firm
determines that no Excise Tax is payable, the accounting firm will provide the
Executive with a written opinion, in form and substance reasonably satisfactory
to the Executive, that the Executive is not required to pay any Excise Tax and
the Executive’s not reporting any Excise Tax on his applicable federal income
tax return will not result in the imposition of a negligence or similar penalty.
The Company will bear all fees and expenses of the accounting firm, including
any costs of retaining experts.

14. Legal and Other Fees. The Company will pay the Executive’s reasonable legal
fees incurred by the Executive with Sullivan & Cromwell LLP in connection with
the preparation and negotiation of this Agreement, the Understanding and the
Award Agreements for the June 14, 2006 Options and Performance Based Restricted
Stock.

15. Key Employee Salary Continuation Agreement. Upon this Agreement becoming
effective, as evidenced by the signatures of the parties hereto, the Key
Employee Salary Continuation Agreement between the Company and the Executive
dated July 7, 2005 shall be terminated with no further rights or obligations
arising thereunder. However, in the event that other executive officers of the
Company become eligible for change in control benefits during the term of this
Agreement that are greater than those provided to the Executive hereunder, then
the Company shall provide such greater benefits to the Executive (except to the
extent that any duplication of benefits would result).

16. Continuing Obligations. In order to induce the Company to enter into this
Agreement, the Executive hereby agrees:

a. At all times from and after the date hereof and ending three (3) years after
Executive is no longer employed by the Company, Executive agrees that Executive
(i) shall make no use of the Trade Secrets, or any other part thereof and
(ii) shall not disclose the Trade Secrets, or any part thereof, to any other
person or entity. This Section shall survive the termination of this Agreement.
The Executive agrees not to disclose or reveal any information, whether
including in whole or in part any Trade Secrets, except: (i) in response to an
order or subpoena issued by a court or government agency; or (ii) to Executive’s
attorneys, accountants or any governmental taxing authority.

“Trade Secrets” shall mean:

(i) All secrets and other confidential information, ideas, knowledge, know-how,
techniques, secret processes, improvements, discoveries, methods, inventions,
sales, financial information, customers, lists of customers and prospective
customers, plans, concepts, strategies or products, as well as all documents,
reports, drawings, designs, plans and proposals otherwise pertaining to same or
relating to the Company or an affiliated entity of which Executive has acquired
knowledge and possession as an officer or employee of the Company.

 

6



--------------------------------------------------------------------------------

(ii) “Trade Secrets” shall not include any (i) information which is or has
become available from a third party who learned the information independently
and is not or was not bound by a confidentiality agreement with respect to such
information or (ii) information readily ascertainable from public, trade or
other nonconfidential sources (other than as a result, directly or indirectly,
of a disclosure or other dissemination in contravention of a confidentiality
agreement).

b. At all times from and after the date hereof and ending three (3) years after
Executive is no longer employed by the Company, Executive agrees not to, either
directly or through others, or in the service of or on behalf of others, entice,
solicit, recruit or attempt to persuade any person to sever such person’s
employment with the Company or an affiliated entity, or to devote less than all
of such employee’s efforts to the Company or an affiliated entity, or to perform
services for any individual or entity other than the Company or an affiliated
entity, or to obtain any Trade Secrets from such employee, whether or not such
person is a full-time employee of the Company or an affiliated entity and
whether or not such employment with the Company or an affiliated entity is
pursuant to a written agreement or is at-will.

17. Non-Competition. For purposes of this Section 17, references to the
“Company” shall include, individually and collectively, the Company and its
affiliates and its/their respective successors and assigns. The Executive agrees
that, during the Executive’s employment with the Company and for a period of
twenty-four (24) months following the termination of the Executive’s employment
with the Company by the Executive or the Company for whatever reason, the
Executive shall not, without the prior written consent of the Board of
Directors, either directly or indirectly, as an officer, employee, director,
agent, independent contractor, consultant, volunteer, partner, member, manager,
owner, shareholder, principal, or in any other capacity or otherwise on behalf
of himself or any other person or entity:

a. own an interest in, join, operate, control, participate in, be employed or
engaged by or with, be associated, affiliated or connected with, or perform or
provide work or services to, for or on behalf of any person, company or other
entity engaged in a Competing Business (as hereinafter defined). For purposes of
this Agreement, a person, company or other entity shall be deemed to be engaged
in a “Competing Business” if he, she or it is engaged in any way in the
aftermarket collision replacement parts industry for automobiles and light
trucks including, without limitation, providing, offering, developing,
manufacturing, selling, marketing, licensing or producing any product, service
or system which is competitive with, the same as, similar to, performs, serves
or provides a similar function as, or can be used as a substitute or replacement
for, any product, service or system that is both (i) related to the aftermarket
collision replacement parts industry and (ii) offered, sold, provided, produced
or being developed by the Company during the Executive’s employment with the
Company.

b. influence, encourage, solicit, persuade, induce or procure (or attempt to
influence, encourage, solicit, persuade, induce or procure), directly or
indirectly, on behalf of himself or any other person or entity, any Customer of
the Company to cease doing business with or otherwise terminate, limit,
postpone, divert or diminish its relationship, business dealings or patronage
with the Company (except as part of the ordinary course activities of Executive
permitted by the following paragraph).

 

7



--------------------------------------------------------------------------------

The foregoing restrictions under Section 17: (i) shall be limited to the United
States, Canada and those foreign countries within which the Company, directly or
indirectly (including, without limitation, indirectly through its independent
sales representatives, distributors, partners, joint venturers or licensees),
sells, offers, markets, develops, produces, manufactures, performs, provides, or
solicits business for its products, systems or services at any time during the
Executive’s employment with the Company; (ii) shall not preclude the Executive
from performing work for or providing services to a person, company or other
entity (not primarily engaged in a Competing Business) which among his/her or
its businesses includes a division, section, sub-part, subsidiary or affiliated
entity engaged in a Competing Business provided that the Executive is not
directly or indirectly involved in any of the aspects, businesses, divisions,
sections, sub-parts, subsidiaries or affiliated entities of such person, company
or entity which is/are engaged in a Competing Business; (iii) shall not preclude
the Executive from serving as an executive officer of a company or other entity
(that derives less than ten percent (10%) of its gross revenues from a Competing
Business) which among its businesses includes a division, section, sub-part,
subsidiary or affiliated entity engaged in a Competing Business provided that
the Executive is not the officer of the company or other entity directly
responsible for the aspects, businesses, divisions, sections, sub-parts,
subsidiaries or affiliated entities of such company or entity which is/are
engaged in a Competing Business (although the Executive may supervise such
officer as part of his other responsibilities) and (iv) shall not preclude the
Executive from passive ownership of up to five percent (5%) of the outstanding
stock of a publicly held corporation which is engaged in a Competing Business.

18. Enforcement; Remedies Upon Breach. The Executive understands that the
obligations and restrictions contained in Sections 16 and 17 of this Agreement
are intended to protect the Company’s interests in its Confidential Information,
customer relationships, goodwill, and employee training, and agrees that such
obligations and restrictions (and the scope of precluded activities, geographic
scope and duration thereof) are necessary, reasonable and appropriate for this
purpose. The Executive agrees that it would be difficult to measure any damages
caused to the Company which might result from any breach by the Executive of his
promises set forth in Sections 16 and 17 above, that the Company would be
irreparably harmed by such breach, and that, in any event, money damages would
be an inadequate remedy for any such breach. The Executive further acknowledges
and agrees that (i) without the restrictions set forth in Sections 16 and 17,
the Executive would be in a position to compete unfairly with the Company, and
(ii) the Executive’s education and experience are such that the restrictions set
forth in Sections 16 and 17 will not interfere with his ability to earn a
livelihood. Accordingly, the Executive agrees and consents that the Company
shall be entitled to temporary, preliminary and permanent injunctive relief or
other appropriate equitable relief (in addition to all other remedies it may
have for damages or otherwise, in law or in equity) to restrain any such breach
or threatened breach without showing or proving any actual damage to the
Company; and the Company shall be entitled to an award of its attorneys fees and
costs incurred in enforcing the Executive’s obligations and restrictions under
Section 16 and 17 of this Agreement.

 

8



--------------------------------------------------------------------------------

19. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the State of Tennessee without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Tennessee.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and it shall
be effective as of February 26, 2007.

 

KEYSTONE AUTOMOTIVE INDUSTRIES, INC. By:  

/s/ Ronald G. Foster

Name:   Ronald G. Foster Its:   Chairman of the Board  

/s/ Richard L. Keister

  Richard L. Keister

 

9